Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The title included an abbreviated term “NLP”, which should be spelled out.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites directing a process of facilitating a group search, the method comprising: determining a list of a plurality of data elements output to a plurality of users; receiving, from a first user of the plurality of users, a first input identifying a first data element of the plurality of data elements as being either wanted or unwanted; receiving, from a second user of the plurality of users, a second input identifying a second data element of the plurality of data elements as being either wanted or unwanted; identifying a first characteristic of the first data element; identifying a second characteristic of the second data element; analyzing a remainder of the plurality of data elements, the remainder comprising data elements of the plurality of data elements other than the first data element and the second data element and for which an input has not been received from any user of the plurality of users, 
The steps of “determining…; receiving…; identifying…; analyzing…; re-sorting…; outputting … as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer readable medium comprising instructions” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “non-transitory computer readable medium” language, “determining; receiving; identifying, analyzing, re-sorting, outputing …” in the context of this claim encompasses the ideas of data gathering which is relating to methods of organizing human activity. Therefore, the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element because other than “a computer readable medium with modules, a display, a database” which are merely generic 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to considering the additional elements in terms of being significantly more than the identified abstract idea, it is noted that the additional elements as the non-transitory computer readable medium comprising instructions… merely generic technological elements to implement the abstract idea of facilitating a group search. The system elements perform the generic function such as a computer readable medium with processor to execute instructions – these additional elements are simply generic elements and thus, are not significantly more than the identified abstract idea. 
Claim 19 is a process of facilitating a refinement search, the method comprising: receiving from a user at least one initial search parameter for a search being initiated by the user; generating, responsive to the at least one initial search term, an initial list of search results for the search; outputting to the user the initial list of search results; obtaining, from a user, at least one first input indicating that a first search result of the initial list of search results is not wanted by the user; obtaining, from the user, at least one second input indicating that a second search result of the initial list of search results is not wanted by the user; determining, based on the at least one first input and the at least one second input, at least one common characteristic shared by the first search result and the second search result; generating, based on the at least one common characteristic, a modified search parameter that would, upon the search being rerun using the modified search parameter, result in a modified list of 
The steps of “receiving…; generating…; outputting…; obtaining…; determining…; generating, outputting … as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer readable medium comprising instructions” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, “automatically generating…” in the context of this claim encompasses the ideas of data gathering which is relating to methods of organizing human activity. Therefore, the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element because other than “a non-transitory computer readable medium” which are merely generic technological elements to implement the abstract idea of facilitating a refinement of a search. Accordingly, this additional element does not integrate the abstract idea into a practical application 
With respect to considering the additional elements in terms of being significantly more than the identified abstract idea, it is noted that the additional elements as computer medium with modules, display and database are merely generic technological elements to implement the abstract idea of facilitating a refinement of a search. The system elements perform the generic function such as a computer readable medium with processor to execute modules, database to store data and displaying information – these additional elements are simply generic elements and thus, are not significantly more than the identified abstract idea. 

Claims 2-18; 20-21  are dependent on claim 1, 19, respectively, it is thus rejected for the same reasons as they are directed towards further aspects of the abstract idea without providing additional elements beyond those identified in the abstract idea. Each of these claims does not add anything that would make it statutory, it merely describes the list and the re-sorted listed are output on user device, how the list is sorted and rearranged, how data is generated and stored. The claim is recited at a high-level of generality (i.e. database to store, automatically generating data…) such that it amounts no more than mere instructions to apply the exception using a generic computer component. These additional elements are not significantly more than the identified 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-5, 8-10, 12-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pat No. 8,185,523), in view of Cramer et al. (US Pat No. 8,117,197).
As per claim 1, Lu teaches a non-transitory computer-readable medium comprising instructions for directing a processor to perform a method of facilitating a group search, the method comprising:
	determining (i.e. a search engine takes a query ... the search engine then returns a ranked list of hyperlinks to these Web pages, with the links thought to be most relevant nearer the top of the list ... a search engine returns a results list based on user input, and users have the ability to rate the results to, for example, affect the order of the documents or links listed in the results list, col. 6, lines 42-57) a list of a plurality of data elements output (i.e. A community of users is thus able to provide feedback that helps users to receive search results that are as relevant to the information they are seeking as possible, col. 5, lines 15-36) to a plurality of users (i.e. the relevance model is also for determining parameters of a group model for determining a relevance score for a search query and a document for a group of users, col. 4, lines 12-17);
	receiving (i.e. The first database is for storing user inputs for ranking results from the multiple results in response to a first search query, col. 3, lines 57-64)  from a first user (i.e. The first user can rate the results based on the relevance of the results to his search, col. 5, lines 15-36) of the plurality of users (i.e. a group of users, col. 4, lines 12-17), a first input identifying a first data element of the plurality of data elements as being either wanted or unwanted (i.e. The user input is tagging the document, rating a relevance of the document, blocking the document, or any combination of these, col. 3, lines 5-8);
	receiving (i.e. The first database is for storing user inputs for ranking results from the multiple results in response to a first search query, col. 3, lines 57-64), from a second user (i.e. This second user is also able to rate search results, col. 5, lines 15-36) of the plurality of users (i.e. a group of users, col. 4, lines 12-17), a second input identifying a second data element of the plurality of data elements as being either wanted or unwanted (i.e. The user input is tagging the document, rating a relevance of the document, blocking the document, or any combination of these, col. 3, lines 5-8);
	identifying a first characteristic of the first data element (i.e. the system also includes a second database for storing one or more features for updating the relevance model. Features include any one or more of a tag, a term within a document ... anchor text, summaries, a user representation ... a time of a user input, blocking, a user identifier, and a user rating of the document, col. 4, lines 18-27);
	identifying a second characteristic of the second data element (i.e. the system also includes a second database for storing one or more features for updating the relevance model. Features include any one or more of a tag, a term within a document ... anchor text, summaries, a user representation... a time of a user input, blocking, a user identifier, and a user rating of the document, col. 4, lines 18-27);
	analyzing a remainder of the plurality of data elements (i.e. See steps 270, 220, 230, 240 in Fig. 2) the remainder comprising data elements of the plurality of data (i.e. The step 230 proceeds to either of the steps 240, col. 8, line 64 to col. 9, line 12) from any user of the plurality of users (i.e. The order of the items in the results list is thus based on in addition to meta data and other information over which users have no input, col. 7, line 48 to col. 8, line 3), to identify any data elements that would be wanted by both the first user and the second user, based on the first input, the second input, the first characteristic and the second characteristic (i.e. the relevance model is also for determining parameters of a group model for determining a relevance score for a search query and a document for a group of users, col. 4, lines 12-17);
	re-sorting the list (i.e. the results list returned to him would contain the first Web page (ranked with 5 stars) closer to the top of the results list and the second Web page (ranked with 1 star) closer to the bottom of the results list, col. 7, lines 48 to col. 8, line 3) of the plurality of data elements based on whether the additional data elements share the first characteristic with the first data element and share the second characteristic with the second data element thereby generating a re-sorted list (i.e. displaying a results list of documents returned in response to the search query; receiving and storing input from the user indicating the relevance to the user of a document in the results list of documents ... ranking the document based on the relevance score, wherein the relevance score is dependent on the user input associated with the document and the search query ... presenting the ranked result list, Claim 1); and
	outputting the re-sorted list (i.e. a search engine takes a query ... the search engine then returns a ranked list of hyperlinks to these Web pages, with the links thought to be most relevant nearer the top of the list ... a search engine returns a results list based on user input, and users have the ability to rate the results to, for example, affect the order of the documents or links listed in the results list, col. 6, lines 42-57) to each of the plurality of users (i.e. a search query for a group of users, col. 2, lines 58-64).
	Lu implicitly teaches “the remainder of the plurality of data elements ... for which an input has not been received” as receiving user inputs in step 250, not receiving user inputs in step 240 in Fig. 2; The step 230 proceeds to either of the steps 240 or 250, col. 8, line 64 to col. 9, line 2.
	Lu does not clearly state this limitation.
	Cramer teaches this limitation as the user skips Documents A, B, C, D, the user selects Document E, the remainder documents (not receiving input form the user) are Documents F, G, H, I, J, K, L, M, N, O, P, Q, R, S, T, See TABLE I, col. 7.
	Cramer further teaches:
	the first, second characteristics (i.e. Assume as well that the real-time user model also contains the following subordinate keywords with significant negative weights: sony and new. As described above, these subordinate keywords may have been produced by virtue of the user selecting documents or advertisements related to "digital camera sales" while skipping results related to "new digital cameras by Sony.", col. 13, lines 14-23).
outputting the re-sorted list (i.e. every time a new ranking is produced the search results are immediately redisplayed in their new order, col. 2, lines 52-65).


As per claim 19, Lu teaches a non-transitory computer-readable medium comprising instructions for facilitating a refinement of a search, the method comprising:
	Receiving (i.e. In the step 210, the user submits a query to a search engine. The process then continues to the step 220, in which the search engine matches the query to assemble a list of the most relevant results. The step 220 proceeds to the step 230, in which the results page (e.g., 100, FIG. 1) is sent to the user. The step 230 proceeds to either of the steps 240 or 250, col. 8, line 64 to col. 9, line 2) from a user at least one initial search parameter for a search being initiated by the user (i.e. a search engine takes a query, col. 6, lines 42-57);
	generating, responsive to the at least one initial search term, an initial list of search results for the search (i.e. a search engine takes a query ... the search engine then returns a ranked list of hyperlinks to these Web pages, with the links thought to be most relevant nearer the top of the list, col. 6, lines 42-57);
a search engine returns a results list based on user input, and users have the ability to rate the results to, for example, affect the order of the documents or links listed in the results list, col. 6, lines 42-57);
	obtaining (i.e. The user input is tagging the document, rating a relevance of the document, blocking the document, or any combination of these, col. 3, lines 5-8), from a user, at least one first input indicating (i.e. one or more variables of the formula are generated from the user input ... blocking the document, col. 3, lines 5-8) that a first search result of the initial list of search results is not wanted by the user (i.e. The area 160 contains the results of the search as well as user feedback mechanisms 170. Using the user feedback mechanisms 170, a user can rate how well the corresponding Web page matched what he was looking for ... A second Web page devoted to the name of a clothing line called "U2", irrelevant to the concept sought by the user but listed in the area 160, could be rated with a low score (e.g., 1 star), col. 7, line 48 to col. 8, line 3);
	obtaining, from the user (i.e. in the step 250, the user is able to interact with a feedback mechanism, col. 9, lines 3-18), at least one second input indicating (i.e. The GUI allows users to rate individual search results, block individual search results, col. 7, lines 9-16) that a second search result of the initial list of search results is not wanted by the user (i.e. a search engine returns a results list based on user input, and users have the ability to rate the results to, col. 6, lines 42-57);
	determining, based on the at least one first input and the at least one second input (i.e. The system employs user feedback to perform three basic functions. First, it uses feedback to develop a user specific vector of parameters                         
                            ψ
                        
                     in the form of additions to the global model parameters in                         
                            θ
                        
                     Second, it is able to cluster users over the space of population of user                         
                            ψ
                        
                     vectors, col. 10, lines 5-20), at least one common characteristic (i.e. features for updating the relevance model ... a time of a user input, blocking, a user identifier, and a user rating of the document, col. 4, lines 18-27; lowest rank, e.g. one start, col. 9, line 52 to col. 10, line 4) shared by the first search result and the second search result (i.e. After observing the results of the query on the engine the user is allowed to give feedback on the document for the query in some ordinal form where the lowest rank (e.g. one star) ... The feedback is then logged as a new query-document feature (q, d, u)=s where s is the number of stars assigned by user u. At any given point this value is the user u's current rating for document d and query q, col. 9, lines 52 to col. 10, line 4);
	generating (i.e. the search engine records feedback from the user. The step 260 leads to the step 270 in which the model for search relevance is updated for use in subsequent searches. The step 270 loops back to step 220, in which the search engine determines which links are relevant for subsequent queries using the values provided by the updated model, col. 9, lines 3-18), based on the at least one common characteristic (i.e. features for updating the relevance model ... a time of a user input, blocking, a user identifier, and a user rating of the document, col. 4, lines 18-27; lowest rank, e.g. one start, col. 9, line 52 to col. 10, line 4), a modified search parameter that would, upon the search being rerun using the modified search parameter (i.e. FIG. 2 is a flow diagram illustrating the operation of an Internet search application 200 in accordance with the present invention. The Internet search application 200 provides the ability for users to provide feedback to the system ... The search engine can thus be "tuned" in response to user feedback to return more relevant results, col. 8, lines 53-63, result in a modified list of search results, the modified list of search results omitting the first search result (i.e. a user blocking the document, a user identifier for the document, col. 4, lines 18-27), the second search results omitting the first search result (i.e. the results list returned to him ... the second Web page (ranked with 1 star) ... not even listed at all, col. 7, line 48 to col. 8, line 3), the second search result and at least one additional search result of the initial list of search results that also shares the at least one common characteristic but that has not yet been reviewed by the user, automatically generating on behalf of the user and without additional input from the user, using the modified search parameter, the modified list of search results (i.e. The step 260 leads to the step 270 in which the model for search relevance is updated for use in subsequent searches. The step 270 loops back to step 220, in which the search engine determines which links are relevant for subsequent queries using the values provided by the updated model, col. 9, lines 3-18); and
	outputting the modified list of search results to the user (i.e. The step 270 loops back to step 220, in which the search engine determines which links are relevant for subsequent queries using the values provided by the updated model, col. 9, lines 3-18).
	Lu implicitly teaches “additional search result of the initial list of search results ... that has not yet been reviewed by the user” as receiving user inputs in step 250, not receiving user inputs in step 240 in Fig. 2; The step 230 proceeds to either of the steps 240 or 250, col. 8, line 64 to col. 9, line 2.
	Lu does not seem to specifically state this limitation. Cramer teaches this limitation as the user skips Documents A, B, C, D, the user selects Document E, the remainder documents (not receiving input form the user) are Documents F, G, H, I, J, K, L, M, N, O, P, Q, R, S, T, See TABLE I, col. 7.
	Cramer further teaches:
	common characteristic (i.e. Assume as well that the real-time user model also contains the following subordinate keywords with significant negative weights: sony and new. As described above, these subordinate keywords may have been produced by virtue of the user selecting documents or advertisements related to "digital camera sales" while skipping results related to "new digital cameras by Sony.", col. 13, lines 14-23).
It would have been obvious to one of ordinary skill of the art having the teaching of Lu, Cramer before the effective filing date of the claimed invention to modify the system of Lu to include the limitations as taught by Cramer. One of ordinary skill in the art would be motivated to make this combination in order to indicate the remainder of the documents are relevant to the user in view of Cramer (col. 6, lines 46-67), as doing so would give the added benefit of maintaining the relative positions of the documents that have already been seen while inserting re-ranked documents, users can benefit from the improved relevance without having their search experience excessively disrupted as taught by Cramer (col. 7, line 66 to col. 8, line 13).

As per claim 2, Cramer teaches the non-transitory computer-readable medium of claim 1, wherein the list and the re-sorted list are output on respective user devices of the users (i.e. the results list returned to him would contain the first Web page (ranked with 5 stars) closer to the top of the results list and the second Web page (ranked with 1 star) closer to the bottom of the results list, or not even listed at all, col. 7, lines 48 to col. 8, line 3).

As per claim 3, Cramer teaches the non-transitory computer-readable medium of claim 1, wherein each of the plurality of data elements are placed in the list based on a corresponding numerical value and wherein re-sorting the list of the plurality of data elements comprises generating a revised numerical value for each data element of the plurality of data elements by:
	lowering the corresponding numerical value (i.e. See Initial Rank, New Rank in TABLE I, col. 7) of any of the additional data elements that share the first characteristic with the first data element if the first input indicates the first data element is unwanted (i.e. See Documents F, G, J, K, R,  in TABLE I, col. 7);
	lowering the corresponding numerical value (i.e. See Initial Rank, New Rank in TABLE I, col. 7) of any of the additional data elements that share the second characteristic with the second data element if the second input indicates the second data element is unwanted (i.e. See Documents F, G, J, K, R in TABLE I, col. 7);
	raising the corresponding numerical value (i.e. See Initial Rank, New Rank in TABLE I, col. 7) of any of the additional data elements that share the first characteristic with the first data element if the first input indicates the first data element is wanted (i.e. See Documents H, I, L, M, P, Q, S, T in TABLE I, col. 7); and
	raising the corresponding numerical value (i.e. See Initial Rank, New Rank in TABLE I, col. 7) of any of the additional data elements that share the second (i.e. See Documents H, I, L, M, P, Q, S, T in TABLE I, col. 7).

As per claim 4, Cramer teaches the non-transitory computer-readable medium of claim 3, wherein:
	the corresponding numerical value of any additional data elements that share both the first characteristic and the second characteristic is additionally lowered (i.e. See Documents F, G, J, K, R in TABLE I, col. 7) if both the first input and the second input indicate both the first data element and the second data element is unwanted (i.e. Assume as well that the real-time user model also contains the following subordinate keywords with significant negative weights: sony and new. As described above, these subordinate keywords may have been produced by virtue of the user selecting documents or advertisements related to "digital camera sales" while skipping results related to "new digital cameras by Sony.", col. 13, lines 14-23); and
	the corresponding numerical value of any additional data elements that share both the first characteristic and the second characteristic is additionally raised (i.e. See Documents H, I, L, M, P, Q, S, T in TABLE I, col. 7) if both the first input and the second input indicate both the first data element and the second data element is wanted (i.e. Assume as well that the real-time user model also contains the following subordinate keywords with significant negative weights: sony and new. As described above, these subordinate keywords may have been produced by virtue of the user selecting documents or advertisements related to "digital camera sales" while skipping results related to "new digital cameras by Sony.", col. 13, lines 14-23).
As per claim 5, Cramer the non-transitory computer-readable medium of claim 3, wherein the method further comprises:
	identifying any additional data elements that do not share the first characteristic (i.e. Assume as well that the real-time user model also contains the following subordinate keywords with significant negative weights: sony and new. As described above, these subordinate keywords may have been produced by virtue of the user selecting documents or advertisements related to "digital camera sales" while skipping results related to "new digital cameras by Sony.", col. 13, lines 14-23) if the first input indicates the first data element is unwanted (i.e. compiling information to infer user intent based on the content of said document the user clicks on and said documents said user skips, claim 2; removing recommendations is a stronger indication of intent than simply skipping a result and, as such, any modifications to the subordinate keyword weights are given additional negative influence, col. 10, lines 4-13);
	raising (i.e. See TABLE I, col. 7) the corresponding numerical value of such additional data elements (i.e. The new ranking indicates that documents M and Q are relevant to the user based on the real-time user model, so they are brought to the first page of results as recommendations, col. 6, lines 46-67).

As per claim 8, Lu teaches the non-transitory computer-readable medium of claim 1, wherein the method further comprises:
	outputting to each user of the plurality of users an indication of the first input and the second input (i.e. the second Web page (ranked with 1 star) closer to the bottom of the results list, col. 7, line 48 to col. 8, line 3; the relevance model is also for determining parameters of a group model for determining a relevance score for a search query and a document for a group of users, col. 4, lines 12-17).

As per claim 12, Lu teaches the non-transitory computer-readable medium of claim 1, wherein each of data elements comprises a search result and the plurality of data elements comprises a list of search results resulting from a search performed in response to search parameters input by a user of the plurality of users (i.e. In the step 210, the user submits a query to a search engine. The process then continues to the step 220, in which the search engine matches the query to assemble a list of the most relevant results. The step 220 proceeds to the step 230, in which the results page (e.g., 100, FIG. 1) is sent to the user. The step 230 proceeds to either of the steps 240 or 250, col. 8, line 64 to col. 9, line 2).

As per claim 13, Lu teaches the non-transitory computer-readable medium of claim 1, wherein the method further comprises:
	providing, to at least one user of the plurality of users, historical information indicative of prior searches initiated by the at least one user (i.e. As described in more detail below, in a preferred embodiment the results in area 160 can be modified for subsequent queries by other users based on rating or blocking links 170 or saving links 190 for later display, col. 7, lines 27-47).

As per claim 14, Lu teaches the non-transitory computer-readable medium of claim 13, wherein the historical information includes, for a respective prior search, an (i.e. Features include any one or more of a tag, a term within a document, ... a number of times a document has been accessed from a search results list, term scores, section information, link structures, anchor text, summaries, a user representation, a time of a user input, blocking, a user identifier, and a user rating of the document, col. 4, lines 18-27).

As per claim 15, Lu teaches the non-transitory computer-readable medium of claim 13, wherein the historical information further includes an indication of at least one input provided by at least one user for a given data element of a given prior search (i.e. the user database 330 records information about the users' search, such as links saved using the save link mechanism (e.g. area 190, FIG. 1), links followed (e.g. area 160, FIG. 1), and feedback given using the feedback mechanism (e.g. area 170, FIG. 1). This information is used by the Web server 310 and the search engine 320 to customize subsequent search results for that user, col. 12, lines 49-67).

As per claim 17, Lu teaches the non-transitory computer-readable medium of claim 13, wherein the historical information includes, for a respective prior search, an indication of at least one input provided by the at least one user for a data element output as a result of the prior search (i.e. Features include any one or more of a tag, a term within a document, ... a number of times a document has been accessed from a search results list, term scores, section information, link structures, anchor text, summaries, a user representation, a time of a user input, blocking, a user identifier, and a user rating of the document, col. 4, lines 18-27).
As per claim 18, Lu teaches the non-transitory computer-readable medium of claim 13, wherein the method further comprises:
	receiving (i.e. The user database is for storing user input on the search results list and the user input database is for storing the set of features, col. 4, lines 39-51), from at least one user of the plurality of users, a request to bookmark one of the data elements of the plurality of data elements (i.e. clicking on a hyperlink or icon 190 marked "Save", or referred to by other terms such as "Bookmark", "Tag", or "Add to Favorites.", col. 8, lines 17-28); and
	storing (i.e. the system also includes a second database for storing one or more features for updating the relevance model ... a user identifier, and a user rating of the document, col. 4, lines 18-27), in association with a profile of the at least one user, the requested data element in a list of bookmarked data elements associated with the at least one user (i.e. The feedback is then logged as a new query-document feature (q, d, u)=s where s is the number of stars assigned by user u, col. 9, line 52 to col. 10, line 4).

As per claim 20, Lu teaches the non-transitory computer-readable medium of claim 19, wherein the at least one first input and the at least one second input is a passive input from the user, from which passive input an inference is made that the first search result and the second search result is not wanted by the user (i.e. The GUI allows users to rate individual search results, block individual search results, or save individual search results, col. 7, lines 9-16).

As per claim 21, Lu teaches the non-transitory computer-readable medium of 

	obtaining, from the user, at least one third input indicating that the second search result of the initial list of search results is wanted by the user, the third input thus changing the second input for the second search result (i.e. When a user posts a number of stars for a query-document pair a data point is created in a user specific data set ... if a user v rates a document five stars for the query q this might have a positive coefficient indicating that it is positive evidence for the document being highly relevant for user u, col. 10, lines 21-58); and
	wherein the modified search parameter comprises generating the modified search parameter based at least on the user’s input for the second search result having been changed from the second input the third input (i.e. When a user posts a number of stars for a query-document pair a data point is created in a user specific data set ... if a user v rates a document five stars for the query q this might have a positive coefficient indicating that it is positive evidence for the document being highly relevant for user u, col. 10, lines 21-58).

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pat No. 8,185,523), in view of Cramer et al. (US Pat No. 8,117,197), as applied to claims above, and further in view of Lee et al. (US Pub No. 2011/0191327).
As per claim 6, Lu, Cramer do not seem to specifically teach the non-transitory computer-readable medium of claim 1, wherein:
	one of the users of the plurality of users is designated as a manager of the group search; wherein the re-sorting of the list is performed in response to a request from the manager of the group search.

	one of the users of the plurality of users is designated as a manager of the group search (i.e. the user may not suggest rankings of items unless the user has a user account ... Some users may receive editing permissions when they create a user account. Other users may not receive editing permissions when they create a user account. There may be different levels of editing permissions, [0029]);
	wherein the re-sorting of the list is performed in response to a request from the manager of the group search (i.e. when a user suggests a new ranking for an item, the item is re-ranked to the suggested ranking, the other items are displaced accordingly, and the rankings of all or less than all of the items in the search results list are stored in the user rankings database, [0027]).
It would have been obvious to one of ordinary skill of the art having the teaching of Lu, Cramer, Lee before the effective filing date of the claimed invention to modify the system of Lu, Cramer to include the limitations as taught by Lee. One of ordinary skill in the art would be motivated to make this combination in order to retrieve from a database previously suggested rankings of result items that were provided by other users in view of Lee ([0006]), as doing so would give the added benefit of better adjusting the rankings of the set of result items by a method of using human suggested rankings as taught by Lee ([0006]).

As per claim 7, Lee teaches the non-transitory computer-readable medium of claim 6, wherein the method further comprises:
(i.e. the results document includes a discussion component 330 for user discussion or a link to a discussion component 330 for user discussion, the discussion component for user discussion comprising a wiki, a forum, a bulletin board, a chat room, or other interface component configured for user discussion, [0041]); and
	outputting to the additional users the initial list as a result of the request (i.e. adjusting the rankings of the set of result items based on the retrieved previously suggested rankings of result items that were provided by the other users to obtain an adjusted rankings of the set of result items, [0039]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pat No. 8,185,523), in view of Cramer et al. (US Pat No. 8,117,197), as applied to claims above, and further in view of Tang et al. (US Pub No. 2009/0024612).
As per claim 9, Cramer teaches the non-transitory computer-readable medium of claim 1, wherein the first input indicates the first data element as unwanted by the first user and analyzing the remainder of the plurality of data elements comprises:
	processing the remainder of the plurality of data elements using natural language processing to identify at least one word feature characteristic of each data element of the remainder, thereby generating word feature data (i.e. the real-time user model is used to select more appropriate advertisements from the set of advertisements associated with the user's query. In another embodiment, the real-time user model is used to modify the user's query in order to find additional advertisements more precisely related to the user's intent, col. 3, lines 33-40; Assume as well that the real-time user model also contains the following subordinate keywords with significant negative weights: sony and new. As described above, these subordinate keywords may have been produced by virtue of the user selecting documents or advertisements related to "digital camera sales" while skipping results related to "new digital cameras by Sony.", col. 13, lines 14-23);
	storing in a database the word feature data, including (i) an indication of each processed data element, and (ii) at least one word feature corresponding to each such processed data element (i.e. The new ranking indicates that documents M and Q are relevant to the user based on the real-time user model, so they are brought to the first page of results as recommendations, col. 6, lines 46-67);
	determining, based on the word feature data stored in the database, a first word feature corresponding to the first data element for which the first input had been received (i.e. clusters or query reformulation suggestions are presented next to each set of recommended documents. Unlike traditional clusters, however, these clusters are refined and selected based on the current real-time user model, col. 3, lines 18-25);
	accessing the word feature data in the database to identify at least one data element of the remainder of the plurality of data elements that also corresponds to the first word feature, thereby identifying a third data element (i.e. The new ranking indicates that documents M and Q are relevant to the user based on the real-time user model, so they are brought to the first page of results as recommendations, col. 6, lines 46-67); and
(i.e. removing recommendations is a stronger indication of intent than simply skipping a result and, as such, any modifications to the subordinate keyword weights are given additional negative influence, col. 10, lines 4-13).
	Lu, Cramer do not seem to specifically teach “using natural language processing”.
	Tang teaches “using natural language processing” (i.e. the algorithm analyzes a word wherein the word is found in a natural language, [0021]).
It would have been obvious to one of ordinary skill of the art having the teaching of Lu, Cramer, Tang before the effective filing date of the claimed invention to modify the system of Lu, Cramer to include the limitations as taught by Tang. One of ordinary skill in the art would be motivated to make this combination in order to generate a list of phrases, their distribution frequency within a given text database in view of Tang ([0025]), as doing so would give the added benefit of efficiently searching and ranking text as taught by Tang ([0025]).

As per claim 10, Tang teaches the non-transitory computer-readable medium of claim 9, wherein the natural language processing comprises utilization of a word-to-vector model (i.e. Word distribution of a database ... The frequency for all the words w (a vector here), F(w), is termed the distribution of the database. This concept is from the probability theory. The word distribution can be used to automatically remove redundant phrases, [0062]).

As per claim 11, Tang teaches the non-transitory computer-readable medium of claim 9, wherein the at least one word feature characteristic comprises an indication of at least one rare word included in a corresponding search results (i.e. The entry is parsed into words contained, and passed through a filter ... All words with the same stem are merged into a single word. Typographical errors, rare-word, and/or non-word may be excluded as well, depending on the utility of the database and search engine, [0085]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pat No. 8,185,523), in view of Cramer et al. (US Pat No. 8,117,197), as applied to claims above, and further in view of Chitiveli et al. (US Pat No. 9,069,843).
As per claim 16, Lu teaches the non-transitory computer-readable medium of claim 15, wherein the method further comprises:
	receiving from a user of the plurality of users a request to refresh prior search (i.e. As described in more detail below, in a preferred embodiment the results in area 160 can be modified for subsequent queries by other users based on rating or blocking links 170 or saving links 190 for later display, col. 7, lines 27-47); and
	cause the prior search to be re-run using the at least one input as a parameter (i.e. The step 260 leads to the step 270 in which the model for search relevance is updated for use in subsequent searches. The step 270 loops back to step 220, in which the search engine determines which links are relevant for subsequent queries using the values provided by the updated model, col. 9, lines 3-18).
	Lu, Cramer do not seem to specifically teach “refresh prior search”.
	Chitiveli teaches “refresh prior search” (i.e. the user selects a refresh button 408 to indicate that the search results on the displayed page are to be refreshed, col. 4, lines 12-36).
It would have been obvious to one of ordinary skill of the art having the teaching of Lu, Cramer, Chitiveli before the effective filing date of the claimed invention to modify the system of Lu, Cramer to include the limitations as taught by Chitiveli. One of ordinary skill in the art would be motivated to make this combination in order to display the search result to the user, and the user can mark zero or more of the search results as relevant or irrelevant in view of Chitiveli (col. 3, lines 33-52), as doing so would give the added benefit of selecting a refresh button for refresh the search results on the display page as taught by Chitiveli (col. 4, lines 12-36).

Double Patenting 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,572,556. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter and they are substantially similar in scope and they use the same limitations, using varying terminology.  They are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,572,556 contain every element of claims 1-21 of the instant application.
“A later application claim is not patentably distinct from an earlier claim if the later claim is obvious over, or anticipated by the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.